Case 20-30967 Document 882 Filed in TXSB on 10/21/20 Page 1 of 16

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
IN RE: §
§
WATSON GRINDING & § CASE NO. 20-30967
MANUFACTURING CO. §
§ CHAPTER 11
DEBTOR §

TRUSTEE’S REPORT OF SALE BY AUCTIONEER

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

COMES NOW, Janet S. Northrup, Chapter 7 Trustee (the “Trustee”) of the above
entitled and numbered proceeding respectfully represents as follows:

1. The Trustee filed an Expedited Motion to (1) Sell Estate Assets Free and Clear of
All Liens, Claims, Encumbrances, and Interests, and (I) Employ and Compensate Plant &
Machinery, Inc. as Auctioneer on July 20, 2020 [docket no. 449] (the “Sale Motion”). An Order
Approving the Trustee’s Expedited Motion to (I) Sell Estate Assets Free and Clear of All Liens,
Claims, Encumbrances, and Interests, and (I) Employ and Compensate Plant & Machinery, Inc.
as Auctioneer was entered on July 23, 2020 [docket no. 462].

2. The public auction was conducted by Plant & Machinery, Inc. (“PMI”) on
September 2, 2020 as set forth in the Sale Motion [docket no. 449]. The items placed in auction
were various assets, including, but not limited to: (i) machinery/equipment; (ii) inventory/raw
materials (iii) office furniture/fixtures; and (iv) vehicles (collectively, the “Assets”), as more
fully described in the Motion. The total amount recovered from the auction was $1,004,200.00

(the “Sales Proceeds”).

3082441_1
Case 20-30967 Document 882 Filed in TXSB on 10/21/20 Page 2 of 16

3. Exhibit “A” further provides PMI’s Report of sale which reflects the auction
Sales Proceeds collected, expenses incurred by PMI and bids made on the Assets. Notice of the
sale was served on all creditors and parties in interest by the Trustee.

4, Prior to the date of sale, PMI advertised and generally prepared for the sale of the
Assets of the bankrupt estate. After the auction sale, PMI prepared invoices, collected all monies
due the Trustee, turning said money over to Trustee, and supervised the delivery operation,
seeing that the buyers received their purchases and protecting the Trustee’s interest.

5. Pursuant to the Court’s Order entered on July 23, 2020 [Docket No. 462], PMI
remitted the auction proceeds to the Trustee. PMI has been compensated the amount of
$38,691.50, which represents PMI’s allocated expenses between the bankruptcy estate and
United Fire Group.

6. In order to preserve costs to the bankruptcy estates, the Exhibits attached to this
report of sale will not be served on the creditor matrix. The exhibits will be filed with the report
of sale and can be located and viewed electronically through the Court’s PACER system or can
be viewed during normal business hours at the Office of the Bankruptcy Court Clerk, 515 Rusk,
5 Floor, Houston, TX 77002. Further, upon request to the undersigned email copies of the
exhibits can be provided.

Dated this the 21st day of October 2020.

Respectfully submitted,

/s/ Janet S. Northrup
Janet S. Northrup

Chapter 7 Trustee

Total Plaza

1201 Louisiana, Ste. 2800
Phone: 713.759.0818
Fax: 713-759.6834

Email: jsn@hwa.com

30824411
Case 20-30967 Document 882 Filed in TXSB on 10/21/20 Page 3 of 16

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing Trustee ’s Report of

Sale only (without exhibits) was served to all parties listed on the “Service List” attached hereto
by first class, U.S. Mail, postage prepaid, on this the 21% day of October 2020.

/s/ Janet S. Northrup
Janet S. Northrup

:3082441_1
Case 20-30967 Document 882 Filed in TXSB on 10/21/20 Page 4 of 16

MASTER SERVICE LIST
UPDATED AS OF OCTOBER 9, 2020

DEBTOR
(Via Electronic Means)

DEBTOR

WATSON GRINDING & MANUFACTURING CO. (undeliverable)
4525 GESSNER ROAD

HOUSTON, TX 77041

CHAPTER 11 TRUSTEE

JANET S. NORTHRUP, CHAPTER 11 TRUSTEE
120] LOUISIANA STREET, SUITE 2800
HOUSTON, TX 77002

ERIN E. JONES

CHRISTOPHER R. MURRAY
RUTH VAN METER

JONES MURRAY & BEATTY LLP
4119 MONTROSE, SUITE 230
HOUSTON, TX 77006

UNITED STATES TRUSTEE
(Via Electronic Means)

U.S. TRUSTEE

OFFICE OF THE U.S. TRUSTEE
515 RUSK AVE SUITE 3516
HOUSTON, TX 77002

STEPHEN DOUGLAS
OFFICE OF US TRUSTEE
515 RUSK

SUITE 3516

HOUSTON, TX 77002

SECURED CREDITOR(S) TEXAS CAPITAL BANK
(Via Electronic Means)

TEXAS CAPITAL BANK
C/O HUSCH BLACK WELL
ATTN: TIMOTHY MILLION
600 TRAVIS STREET
HOUSTON, TX 77002

3080174: WATGRIND-0002
Case 20-30967 Document 882 Filed in TXSB on 10/21/20 Page 5 of 16

GOVERNMENT AGENCIES
(Via Electronic Means)

INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATION
PO BOX 7346

PHILADELPHIA, PA 19101-7346

INTERNAL REVENUE SERVICE
300 E 8TH STREET

MAIL STOP 5026AUS

AUSTIN, TX 78701

RICHARD A. KINCHELOE

ASSISTANT UNITED STATES ATTORNEY
SOUTHERN DISTRICT OF TEXAS

1000 LOUISIANA ST., SUITE 2300
HOUSTON, TX 77002

ABIGAIL RUSHING RYAN, AAG

OFFICE OF THE ATTORNEY GENERAL OF TEXAS
BANKRUPTCY & COLLECTIONS DIVISION

PO BOX 12548-MC 008

AUSTIN, TX 78711-2548

JASON B. BINFORD

OFFICE OF THE ATTORNEY GENERAL OF TEXAS
BANKRUPTCY & COLLECTIONS DIVISION

P. O. BOX 12548-MC 008

AUSTIN, TEXAS 78711-2548

COURTNEY J. HULL

SHERRI SIMPSON

ATTORNEY GENERAL'S OFFICE BANKRUPTCY & COLLECTIONS DIVISION
P.O. BOX 12548

AUSTIN, TX 78711-2548

3080174: WATGRIND-0002
Case 20-30967 Document 882 Filed in TXSB on 10/21/20 Page 6 of 16

PARTIES REQUESTING NOTICE/NOTICES OF APPEARANCE
(Via Electronic Means)

TIMOTHY A. MILLION

HUSCH BLACKWELL LLP

600 TRAVIS STREET, SUITE 2350

HOUSTON, TEXAS 77002

Attorneys for Texas Capital Bank, National Association

JAMES SCOTT DOUGLASS
1811 BERING DR., SUITE 420
HOUSTON, TEXAS 77057

MUHAMMAD AZIZ

ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO, AZIZ & STOGNER
800 COMMERCE STREET

HOUSTON, TEXAS 77002

Attorneys for the Flores Family

HENRY FLORES

RAPP & KROCK, PC

1980 POST OAK BLVD., SUITE 1200

HOUSTON, TEXAS 77056

Attorneys for the Flores Family and Abraham Watkins Plaintiffs

KENNETH M. KROCK

RAPP & KROCK, PC

1980 POST OAK BLVD., SUITE 1200
HOUSTON, TEXAS 77056

Attorneys for Abraham Watkins Plaintiffs

JOHN P. DILLMAN

LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
PO BOX 3064

HOUSTON, TX 77253-3064

Attorneys for Cypress-Fairbanks ISD and Harris County

JARROD B. MARTIN

MCDOWELL HETHERINGTON LLP
1001 FANNIN, SUITE 2700
HOUSTON, TX 77002

Attorneys for Watson Valve

3080174: WATGRIND-0002
Case 20-30967 Document 882 Filed in TXSB on 10/21/20 Page 7 of 16

KATE H. EASTERLING

MCDOWELL HETHERINGTON LLP

1001 FANNIN, SUITE 2700

HOUSTON, TX 77002

Attorneys for Watson Grinding & Manufacturing Co.

AVISHAY MOSHENBERG

MCDOWELL HETHERINGTON LLP

1001 FANNIN, SUITE 2700

HOUSTON, TX 77002

Attorneys for Watson Grinding & Manufacturing Co.

RANDALL J. POELMA, JR.

DOYEN SEBESTA & POELMA, LLLP

450 GEARS ROAD, SUITE 350

HOUSTON, TX 77067

Attorneys for Aegis Security Insurance Company

WILLIAM T. SEBESTA

DOYEN SEBESTA & POELMA, LLLP
450 GEARS ROAD, SUITE 350
HOUSTON, TX 77067

Attorneys for AmGuard Insurance Company

BRUCE J. RUZINSKY

JACKSON WALKER LLP

1401 MCKINNEY STREET, SUITE 1900
HOUSTON, TX 77010

Attorneys for KMHJ, Ltd.

ELIZABETH C. FREEMAN

JACKSON WALKER LLP

1401 MCKINNEY STREET, SUITE 1900
HOUSTON, TX 77010

Attorneys for KMHJ, Ltd.

RYAN E. CHAPPLE

CAIRN & SKARNULIS PLLC
400 W. 15™ STREET, SUITE 900
AUSTIN, TX 78701

Attorneys for KMHJ, Ltd.

3080174: WATGRIND-0002
Case 20-30967 Document 882 Filed in TXSB on 10/21/20 Page 8 of 16

TAYLOR R. ROMERO

CAIRN & SKARNULIS PLLC
400 W. 15™ STREET, SUITE 900
AUSTIN, TX 78701

Attorneys for Dale Allen

JAMES R. JONES

4185 TECHNOLOGY FOREST BLVD.

SUITE 160

THE WOODLANDS, TX 77381

Attorneys for Carbide and Metal, C & M Technologies LLC

KARL DANIEL BURRER

GREENBERG TRAURIG, LLP

1000 LOUISIANA STREET, SUITE 1700

HOUSTON, TX 77002-5001

Attorneys for Matheson Tri-Gas, Inc, and Western International Gas & Cylinders, Inc.

MARY-OLGA LOVETT

GREENBERG TRAURIG, LLP

1000 LOUISIANA STREET, SUITE 1700

HOUSTON, TX 77002

Attorneys for Matheson Tri-Gas, Inc, and Western International Gas & Cylinders, Inc.

PAUL B. KERLIN

GREENBERG TRAURIG, LLP

1000 LOUISIANA STREET, SUITE 1700

HOUSTON, TX 77002

Attorneys for Matheson Tri-Gas, Inc, and Western International Gas & Cylinders, Inc.

CHRISTOPHER M. LAVIGNE

GREENBERG TRAURIG, LLP

2200 ROSS AVE., SUITE 5200

DALLAS, TX 75201

Attorneys for Matheson Tri-Gas, Inc, and Western International Gas & Cylinders, Inc.

CAROLINE L. MAIDA
MOSTYN LAW

3810 WEST ALABAMA ST.
HOUSTON, TX 77027
Attorneys for Ramon Cortez

L. LEE THWEATT

ONE GREENWAY PLAZA, SUITE 100
HOUSTON, TX 77046-0102

Attorneys for Gordon Andrus

3080174: WATGRIND-0002
Case 20-30967 Document 882 Filed in TXSB on 10/21/20 Page 9 of 16

ERIC DICK

DICK LAW FIRM, PLLC
3701 BROOK WOOD DRIVE
HOUSTON, TX 77092-8317
Attorneys for June Choe

JOHN J. RUTTER

ROETZEL & ANDRESS,

LPA 222 SOUTH MAIN STREET
AKRON, OH 44308

Attorneys for Trico Industrial, Inc.

RANDY W. WILLIAMS
BYMAN & ASSOCIATES PLLC
7924 BROADWAY, SUITE 104
PEARLAND, TX 77581

ABIGAIL RUSHING RYAN, AAG

OFFICE OF THE ATTORNEY GENERAL OF TEXAS
BANKRUPTCY & COLLECTIONS DIVISION

P.O. BOX 12548-MC 008

AUSTIN, TX 78711-2548

Attorneys for Texas Commisision on Environmental Quality

JASON B. BINFORD

OFFICE OF THE ATTORNEY GENERAL OF TEXAS
BANKRUPTCY & COLLECTIONS DIVISION

P.O. BOX 12548-MC 008

AUSTIN, TEXAS 78711-2548

Attorneys for Railroad Commission of Texas

MICHAEL I. RAMIREZ

MCCOY LEAVITT ET. AL.

20726 STONE OAK PKWY, STE 116

SAN ANTONIO, TX 78232

Attorneys for Watson Grinding & Manufacturing Co.

JACK SKAGGS

JASON 8S. SCHULZE
LYONDELLBASELL TOWER
1221 MCKINNEY, STE. 2900
HOUSTON, TX 77010
Attorneys for AmTrust London

3080174: WATGRIND-0002
Case 20-30967 Document 882 Filed in TXSB on 10/21/20 Page 10 of 16

KEVIN M. MADDEN

LAW OFFICES OF KEVIN M. MADDEN, PLLC
5225 KATY FREEWAY, SUITE 520

HOUSTON, TX 77007

Attorneys for S & I Realty, LLC

ADAM PEAVY

CLARK, LOVE & HUTSON, PLLC
440 LOUISIANA ST., STE. 1700
HOUSTON, TX 77002

Attorneys for Edward Flores

MARK MORAN

MUNCK WILSON MANDALA, LLP
12770 COIT ROAD, SUITE 600
DALLAS, TX 75251

Attorneys for Aventus Insurance Company

JOSHUA W. WOLFSHOHL

AARON J. POWER

PORTER HEDGES LLP

1000 MAIN STREET, 36TH FLOOR

HOUSTON, TX 77002

Attorneys for The Official Committee of January 24 Claimants

ANA MARIE ENE

CLARK, LOVE & HUTSON, PLLC
440 LOUISIANA ST., STE. 1700
HOUSTON, TX 77002

Attorneys for Karen Kartlin

MATTHEW BRIAN PROBUS

WAUSON | PROBUS

ONE SUGAR CREEK CENTER BLVD., SUITE 880

SUGAR LAND, TX 77478

Attorneys for A. Mendoza Cruz, Gilberto Mendoza Cruz, Massiel Nunez

ERNEST P. GIEGER, JR.

GEIGER LABORDE LAPEROUSE, LLC
5151 SAN FELIPE

STE 750

HOUSTON, TX 77056

Attorneys for Watson Valve Services, Inc.

3080174: WATGRIND-0002
Case 20-30967 Document 882 Filed in TXSB on 10/21/20 Page 11 of 16

BRENDAN PATRICK DOHERTY
GEIGER LABORDE LAPEROUSE, LLC
5151 SAN FELIPE STE 750

HOUSTON, TX 77056

Attorneys for Watson Valve Services, Inc.

MATTHEW S. OKIN

OKIN ADAMS LLP

1113 VINE ST. SUITE 240

HOUSTON, TX 77002

Attorneys for Robert E. Ogle, Chapter 11 Trustee for Watson Valve Services, Inc.

JAMES W. BARTLETT, JR.

OKIN ADAMS LLP

1113 VINE ST. SUITE 240

HOUSTON, TX 77002

Attorneys for Robert E. Ogle, Chapter 11 Trustee for Watson Valve Servcies, Inc.

EDWARD A. CLARKSON, III

OKIN ADAMS LLP

1113 VINE ST. SUITE 240

HOUSTON, TX 77002

Attorneys for Robert E. Ogle, Chapter 11 Trustee for Watson Valve Services, Inc.

CHARLES M. RUBIO
DIAMOND MCCARTHY LLP
909 FANNIN, SUITE 3700
HOUSTON, TX 77010
Attorneys for John M. Watson

BYRON C. ALFRED

THE ALFRED FIRM

2211 NORFOLK STREET, STE. 803

HOUSTON, TX 77098

Attorneys for Yesenia Ayala, as Next Friend to LC. and A.C. (Minors)

JANET CHAFIN

JACKSON WALKER LLP

1401 MCKINNEY STREET, SUITE 1900
HOUSTON, TX 77010

Attorneys for KMHJ, Ltd.

3080174: WATGRIND-0002
Case 20-30967 Document 882 Filed in TXSB on 10/21/20 Page 12 of 16

ANDREA L. KIM

THOMAS MOSS

DANIELS & TREDENNICK, LLP
6363 WOODWAY DR., SUITE 700
HOUSTON, TX 77057

Attorneys for Kwok Daniel Ltd., L.L.P.

COURTNEY J. HULL

ATTORNEY GENERAL'S OFFICE BANKRUPTCY & COLLECTIONS DIVISION
P.O. BOX 12548

AUSTIN, TX 78711-2548

Attorneys for Texas Comptroller of Public Accounts

JASON B. BINFORD

ABIGAIL RYAN

ASSISTANT ATTORNEYS GENERAL

OFFICE OF THE ATTORNEY GENERAL OF TEXAS
BANKRUPTCY & COLLECTIONS DIVISION

P.O. BOX 12548 — MC 008

AUSTIN, TX 78711-2548

Attorneys for Railroad Commission of Texas

WAYNE KITCHENS

HEATHER HEATH MCINTYRE

HUGHES WATTERS ASKANASE, L.L.P.
TOTAL PLAZA

1201 LOUISIANA STREET, 28™ FLOOR
HOUSTON, TX 77002

Attorneys for Janet S. Northrup, Chapter 11 Trustee

ROBERT C. TURNER

17070 DALLAS PARKWAY, SUITE 100
DALLAS, TX 75248

Attorneys for KMHJ, Ltd.

BRENNAN M. KUCERA

BENJAMIN R. CROWELL III

CROWELL & KUCERA, PLLC

2028 E. BEN WHITE BLVD., SUITE 240-2015
AUSTIN, TX 78741

Attorneys for Edith Aseneth Vaesa

10
3080174: WATGRIND-0002
Case 20-30967 Document 882 Filed in TXSB on 10/21/20 Page 13 of 16

LENARD M. PARKINS

PARKINS LEE & RUBIO LLP
PENNZOIL PLACE

700 MILAM STREET, SUITE 1300
HOUSTON, TX 77002

Attorneys for John M. Watson

HEATH A. NOVOSAD

DANIELS & TREDENNICK, PLLC
6363 WOODWAY DRIVE, SUITE 700
HOUSTON, TX 77057

Attorneys for Kwok Daniel Ltd., L.L.P.

DEAN G. PAPPAS

FRANK G. VLAHAKOS

MARY M. MARKANTONIS

DEAN G. PAPPAS LAW FIRM, PLLC

8588 KATY FREEWAY, SUITE 100
HOUSTON, TEXAS 77024

Attorneys for Amica Mutual Insurance Company

30 LARGEST UNSECURED CLAIMS
(Via United States Mail)

ACCUWELD INC.
845 BUSCHONG
HOUSTON, TX 77039-1001

AMERICAN EXPRESS

THREE WORLD FINANCIAL CENTER
200 VESEY S$

NEW YORK, NY 10285

ASTRO ALLOYS, INC.
9155 EMMOTT RD.
HOUSTON, TX 77040

B-W GRINDING SERVICE, INC.
5807 NUNN ST.
HOUSTON, TX 77087

BASS TOOL & SUPPLY, INC.
230 FAIRWAY PARK DR.
HOUSTON, TX 77092

11
3080174: WATGRIND-0002
Case 20-30967 Document 882 Filed in TXSB on 10/21/20 Page 14 of 16

CARBIDE & METAL, C&M TECH LLC
7425 CARBIDE LANE
HOUSTON, TX 77040

*CORROSION MATERIALS (undeliverable)
22416 NETWORK PLACE
CHICAGO, IL 60673

EARLE M. JORGENSON CO.
6201 LUMBERDALE RD.
HOUSTON, TX 77092

GROVES INDUSTRIAL SUPPLY
7301 PINEMONT DR.
HOUSTON, TX 77040

GULF COAST METAL SALES
PO BOX 7310
HOUSTON, TX 77248

HOUSTON PLATING COMPANY LLP
PO BOX 418
SOUTH HOUSTON, TX 77587

HUNTER CHEMICALS, LLC
220 COMMERCE DR.
FORT WASHINGTON, PA 19034

LARK HEAT TREAT, INC.
6640 MAYNARD
HOUSTON, TX 77041

LIBERTY FORGE, INC.
PO DRAWER 1210
LIBERTY, TX 77575

MATHESON TRI-GAS, INC.
10430 MULA ROAD
STAFFORD, TX 77477

MYERS TECHNOLOGY CO. LLC
2150 TOUCHY AVE.
ELK GROVE VILLAGE, IL 60007

12
3080174: WATGRIND-0002
Case 20-30967 Document 882 Filed in TXSB on 10/21/20 Page 15 of 16

NATIONAL SPECIALTY ALLOWS
18250 KEITH HARROW
HOUSTON, TX 77084

PARISH INTERNATIONAL, INC.
1075 ZACH RAD
HEMPSTEAD, TX 77445

PT HUAYUE NICKEL COBALT

GEDUNG WISMA MULIA LT. 41 JI. JEND GATOT
SUBROTO NO. 42, KUNINGAN BARAT, MAMPANG
PRAPATAN. 12710 JAKARTA, INDONESIA

R&M FORGE & FITTINGS
6455 WESCO WAY
HOUSTON, TX 77041

RS MACHINE COMPANY, LLC
6926 GUHN ROAD
HOUSTON, TX 77040

SCOTT STAINLESS INC.
P501 GEORGIA
SOUTH HOUSTON, TX 77587

TECHNICAL ENGINEERING
100 CHAPEL RD
MANCHESTER, CT 06042

*THYSSENKRUP MATERIALS, NA (undeliverable)
10648 WEST LITTLE YORK RD
HOUSTON, TX 77041

TRICOR INDUSTRIAL, INC.
3517 N LOOP 336 W
CONROE, TX 77304

U-LINE INC.
ATTN: ACCOUNTS RECEIVABLE
WAUKEGAN, IL 60085

VERTECS
PO BOX 801523
HOUSTON, TX 77280

13
3080174: WATGRIND-0002
Case 20-30967 Document 882 Filed in TXSB on 10/21/20 Page 16 of 16

VICTORY METALS, LLC
12335 KINGSRIDE LN
HOUSTON, TX 77024

VINATECH INDUSTRIES, INC.
5439 BRITTMORE RD.
HOUSTON, TX 77041

WEB INDUSTRIAL DIAMOND CO. INC.
2117 N. HOUSTON AVE.
PEARLAND, TX 77581

WATSON GRINDING & MANUFACTURING CO. (undeliverable)
4525 GESSNER ROAD
HOUSTON, TX 77041

14
3080174: WATGRIND-0002
